DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 2/8/2021 has been entered. Applicant has amended claims 1, 5, 7, 9 and 11; canceled claims 2 and 16-20 and added claims 21-26. Currently claims 1, 3-15 and 21-26 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas M. Hardman (Reg. No. 51,777) on March 15, 2021.
Application should be amended as follows:
1.	(Previously Presented) A mobile device, comprising:
one or more processors;
memory in electronic communication with the one or more processors; and
an application stored in the memory of the mobile device, the application comprising a barcode decoder, the application being executable by the one or more processors to:
download a configuration file from a workflow server, wherein the configuration file comprises an enterprise identifier that is uniquely associated with an enterprise, and wherein communication between the application and the 
obtain a license key for the barcode decoder, the license key being based on the enterprise identifier; and
transition the barcode decoder from an inactive state to an active state conditional upon verifying that the license key is based on the enterprise identifier.
2.	(Canceled) 
3.	(Original) The mobile device of claim 1, wherein:
the memory further comprises instructions that are executable by the one or more processors to download the application from an application download server and install the application; and
the barcode decoder is in the inactive state when the application is installed. 
4.	(Original) The mobile device of claim 1, wherein:
the license key comprises the enterprise identifier; and 
verifying that the license key is based on the enterprise identifier comprises verifying that the enterprise identifier within the license key matches the enterprise identifier within the configuration file.
5.	(Previously Presented) The mobile device of claim 1, wherein the license key is obtained from the workflow server.
6.	(Original) The mobile device of claim 5, wherein the configuration file comprises the license key.
7.	(Previously Presented) The mobile device of claim 1, wherein the license key is obtained from a license server that is distinct from the workflow server.

9.	(Previously Presented) The mobile device of claim 1, wherein: 
the workflow server is managed by a hospital information system (HIS) vendor; 
the enterprise comprises a hospital; and
the enterprise identifier comprises a hospital identifier.
10.	(Original) The mobile device of claim 9, wherein the HIS vendor assigns the hospital identifier to the hospital. 
11.	(Previously Presented) A method for enterprise-level licensing, the method being implemented by a hospital information system (HIS) vendor, the method comprising:
sending a configuration file to an application running on a mobile device, wherein a user of the mobile device is associated with a hospital, wherein the configuration file comprises a hospital identifier that is uniquely associated with the hospital, and wherein the configuration file is sent to the application in response to receiving a request for access to health care records maintained by the HIS vendor and receiving information identifying the hospital;
obtaining a license key for the hospital, the license key enabling use of a barcode decoder within the application, the license key being based on the hospital identifier; and 
sending the license key to the application.
12.	(Original) The method of claim 11, further comprising creating the configuration file, wherein the configuration file comprises at least one of:
a mobile device identifier that is uniquely associated with the mobile device; or
a user identifier that is uniquely associated with a user of the mobile device.
13.	(Original) The method of claim 11, further comprising determining whether the enterprise has purchased a license to use the barcode decoder, wherein the license key 
14.	(Original) The method of claim 11, wherein obtaining the license key comprises receiving the license key from a supplier of the barcode decoder.
15.	(Original) The method of claim 11, wherein the configuration file comprises the license key.
16–20.	(Canceled) 

21.	(Currently Amended) A system for enterprise-level licensing, comprising: 
a workflow server comprising memory including a database that includes enterprise data associated with an enterprise, wherein the workflow server is configured to implement access restrictions so that the enterprise data cannot be accessed by a mobile device application unless the mobile device application has a configuration file comprising an enterprise identifier that is uniquely associated with the enterprise;
a mobile application server that facilitates communication between the mobile device application and the workflow server, wherein the communication between the mobile device application and the workflow server is based on the enterprise identifier; and
a license server that is configured to provide a license key to the mobile device, wherein the license key is based on the enterprise identifier, and wherein the license key is required to transition a barcode decoder that is part of the mobile device application from an inactive state to an active state. 

22.	(Previously Presented) The system of claim 21, wherein the communication between the mobile device application and the workflow server is encrypted using an encryption key that is based at least in part on the enterprise identifier.

23.	(Previously Presented) The system of claim 21, wherein:
	the license server is part of the workflow server;

	the license key is incorporated into the configuration file.

24.	(Previously Presented) The system of claim 21, wherein the license server is separate from the workflow server.

25.	(Previously Presented) The system of claim 21, wherein the enterprise identifier is encrypted into the license key.

26.	(Previously Presented) The system of claim 21, wherein the system comprises a plurality of workflow servers, and wherein the mobile application server is configured to:
	receive the enterprise identifier from the mobile device application; and
	determine which of the plurality of workflow servers is associated with the enterprise based at least in part on the enterprise identifier.


Allowable Subject Matter
Claims 1, 3-15 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the allowable subject matter of claim 2 into the independent claim 1 and also incorporated the allowable subject matter of claim 17 into the independent claim 11, thereby placing claims 1 and 11 in condition for allowance. New claim 21 is allowable because prior art of record alone or in combination fails to disclose “a workflow server comprising a database that includes enterprise data associated with an enterprise, wherein the workflow server is configured to implement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOGESH PALIWAL/
Primary Examiner, Art Unit 2435